Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 1 of 16 PageID #: 6285



                     UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



 IMMERSION CORPORATION,

             Plaintiff,                                Case No. 2:17-cv-00572-JRG
                                                       (LEAD CASE)
       v.
                                                       Case No. 2:18-cv-00055-JRG
 SAMSUNG ELECTRONICS AMERICA, INC. and
 SAMSUNG ELECTRONICS CO., LTD.,                    JURY TRIAL DEMANDED

             Defendants.



                         DEFENDANT SAMSUNG’S
               NOTICE OF OUTSTANDING EXHIBIT OBJECTIONS
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 2 of 16 PageID #: 6286
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

       In an effort to narrow the issues before the Court at the April 22, 2019 pre-trial

conference, Samsung submits this update on the status of the parties’ meet and confer efforts,

and summary of unresolved exhibit objections. Samsung and Immersion have met and conferred

telephonically and by email regarding both parties’ exhibit lists and exhibit objections, and both

parties have agreed to withdraw certain exhibits and objections.

     Samsung’s amended objections to Immersion’s exhibit list is attached as Exhibit A.1

Samsung’s amended exhibit list is attached as Exhibit B.

     In accordance with the instructions received from the Court, Samsung will coordinate with

Immersion to provide a proposed order for discussion of these exhibit objections by 8:00 am on

April 22, 2019, along with an identification of the attorney who will argue each category.

I.     IMMERSION’S OBJECTIONS TO SAMSUNG’S EXHIBITS
     Samsung seeks to pre-admit exhibits reflected in Exhibit B. The pre-admission of the

exhibits or categories of exhibits that are disputed by Immersion are set forth below, as set forth

in Immersion’s exhibit objection categories of April 9, 2019.

       A.      IPR Documents (DTX-646, DTX-724, DTX-725)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion

represented that its objection to this category of documents is related to Immersion’s pending

Motion in Limine No. 1 (Dkt. 152). As set forth in Samsung’s opposition thereto (Dkt. 160),

statements made by Immersion or its experts during Patent Office proceedings should be

presented to the jury as mere prosecution history.




1
  Samsung’s amended objections in Exhibit A are based, in part, on Immersion’s representations
to drop certain exhibits on the parties’ telephonic meet and confer. Samsung reserves the right to
re-object should Immersion not drop these exhibits.


                                                 2
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 3 of 16 PageID #: 6287
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


       B.      Irrelevant Patents

               1.      Samsung’s Haptic Patents (DTX-451, DTX-452, DTX-453, DTX-726,
                       DTX-727, DTX-728, DTX-729, DTX-730, DTX-731, DTX-732, DTX-
                       733, DTX-734)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion

represented that its objection to this category of documents is related to Immersion’s pending

Motion in Limine No. 2 (Dkt. 152). As set forth in Samsung’s opposition thereto (Dkt. 160),

Samsung’s haptic patents are relevant to damages by demonstrating Samsung’s contribution to

the haptics field and that Immersion’s patents are not coextensive with haptics generally.

               2.      Immersion’s Non-Asserted Patents (DTX-764, DTX-765)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion’s sole

articulated basis for this category of objections related to the length and volume of the exhibits.

As a compromise, Samsung provided excerpted versions of these file histories to limit them to

the portions relied upon by its experts. Samsung understand that Immersion is still considering

Samsung’s proposal. However, Samsung is confident that this category of objections can be

resolved by the parties.

       Immersion’s representations to the Patent Office in related patents are relevant and pose

little to no risk of jury confusion. Samsung’s technical expert, Dr. Andrew Wolfe, references

DTX-764 (U.S. Patent No. 7,592,999 File History) and DTX-765 (U.S. Patent No. 7,728,820

File History) in his expert report to demonstrate the inconsistencies with Immersion’s expert’s

interpretation of the term “directly” and Immersion’s representations to the Patent Office in

prosecution of related patents.




                                                  3
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 4 of 16 PageID #: 6288
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                  3.    Uncharted Art (DTX-611, DTX-612, DTX-613, DTX-614, DTX-641,
                        DTX-462, DTX-643, DTX-766, DTX-767)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion

represented that its objection to this category of documents is related to Immersion’s pending

Motion in Limine No. 7 (Dkt. 152). As set forth in Samsung’s opposition thereto (Dkt. 160),

“uncharted” prior art is relevant to demonstrate the state of the art and the knowledge of a person

of ordinary skill in the art with respect to the asserted (as well as the prosecution history of the

asserted patents and related patents).

       C.                   Documents (DTX-89, DTX-93, DTX-176, DTX-195, DTX-441,
                  DTX-449, DTX-777, DTX-778, DTX-779, DTX-780, DTX-783, DTX-784)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion

represented that its objection to this category of documents is related to Immersion’s pending

Motion in Limine No. 3 (Dkt. 152). As set forth in Samsung’s opposition thereto (Dkt. 160),



are relevant to not only damages (e.g., the bargaining positions of the parties), but also to rebut

willfulness (e.g., Samsung’s good faith negotiation).

       D.         Documents Related to TFT Litigation (DTX-80, DTX-197, DTX-198, DTX-
                  199, DTX-204, DTX-266, DTX-397, DTX-434, DTX-438, DTX-440, DTX-771,
                  DTX-772, DTX-773, DTX-794)

       Samsung’s Position: During the parties’ telephonic meet and confer, Immersion

represented that its objection to this category of documents is related to Immersion’s pending

Motion in Limine No. 4 (Dkt. 152). As set forth in Samsung’s opposition thereto (Dkt. 160), the

TFT litigation,                                              are relevant to damages (e.g., as a

comparable licenses and the bargaining positions of the parties), but also to rebut Immersion’s

attempts to




                                                  4
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 5 of 16 PageID #: 6289
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        E.      Prior Licensing Documents

                1.     Immersion/Samsung (DTX-226, DTX-233)

        Samsung’s Position: During the parties’ telephonic meet and confer, Immersion agreed

to reconsider its objection to the Samsung/Immersion 2010 and 2013 licenses (the latter of which

is discussed at great length in the expert reports of both parties’ damages experts and both of

which are on Immersion’s exhibit list). Samsung’s prior licenses with Immersion are highly

relevant to damages. To date, Immersion has not provided an update regarding its position.

However, Samsung is confident that this category of objections can be resolved by the parties.

                2.     Third Party Licenses/Presentations (DTX-205, DTX-206, DTX-207,
                       DTX-565)

        Samsung’s Position: During the parties’ telephonic meet and confer, both parties agreed

that a number of third party licenses that are not discussed in detail in the expert reports of each

party’s damages expert should be withdrawn to simplify the issues for the jury. As a result,

Samsung has agreed to withdraw numerous third party licenses that were previously captured by

this category. Those that remain, however, are relevant and pose little risk of jury confusion.

        DTX-205, DTX-206, and DTX-207 are license agreements between Immersion and a

third party (          and are relevant to damages as they reflect

                                                 . These licenses are discussed in the rebuttal

report of Samsung’s damages expert Mr. Chris Bakewell, and Immersion did not move to strike

the portions of his report that address these licenses.

        F.      Settlement/Licensing Documents Subject to FRE 408 (DTX-76, DTX-77,
                DTX-78, DTX-79, DTX-081, DTX-082, DTX-83, DTX-84, DTX-85, DTX-86,
                DTX-87, DTX-88, DTX-193, DTX-194, DTX-229, DTX-235, DTX-567, DTX-
                795, DTX-796, DTX-797)

        Samsung’s Position: During the parties’ telephonic meet and confer, the parties agreed

that Rule 408 licensing discussions should not be admitted (except Immersion proposed to


                                                  5
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 6 of 16 PageID #: 6290
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

include one set of claim charts, which Samsung addresses in Section II.B, below). As a result,

Samsung offered to withdraw DTX-76, DTX-77, DTX-78, DTX-79, DTX-081, DTX-082, DTX-

83, DTX-84, DTX-85, DTX-86, DTX-87, DTX-88, DTX-193, DTX-194, DTX-229, DTX-235,

DTX-567, DTX-795, DTX-796, and DTX-797, if Immersion agreed to withdraw all of the

exhibits addressed in Section II.B, below. Given that Immersion has not agreed to withdraw all

of the exhibits listed in that category, Samsung should be permitted to offer rebuttal exhibits as a

matter of fairness. However, to the extent that the exhibits listed in Section II.B are not

admitted, Samsung will withdraw the exhibits in this category.

       G.      Documents Related to Other Litigation (DTX-217, DTX-218, DTX-231,
               DTX-232, DTX-388, DTX-391, DTX-392, DTX-393, DTX-394, DTX-395,
               DTX-396, DTX-397, DTX-398, DTX-403, DTX-424, DTX-425, DTX-426,
               DTX-433, DTX-435, DTX-436, DTX-437, DTX-448)

       Samsung’s Position: During the parties’ telephonic meet and confer, Samsung agreed to

withdraw DTX-217, DTX-218, DTX-231, DTX-232, DTX-388, DTX-391, DTX-392, DTX-393,

DTX-394, DTX-395, DTX-396, DTX-397, DTX-398, DTX-403, DTX-424, DTX-425, DTX-

426, DTX-433, DTX-435, DTX-436, DTX-437, and DTX-448 if Immersion agreed to not

challenge the dates and sequence of events represented in the listed documents. To date,

Immersion has not responded to this proposal. However, Samsung is confident that this category

of objections can be resolved by the parties.

       H.      Samsung’s Expert’s Exhibits to Their Expert Reports (DTX-256, DTX-257,
               DTX-258, DTX-259, DTX-268, DTX-269, DTX-270, DTX-271, DTX-272,
               DTX-596, DTX-597, DTX-598, DTX-602, DTX-604, DTX-645)

       Samsung’s Position: During the parties’ telephonic meet and confer, the parties agreed to

withdraw numerous exhibits to expert reports. In addition, this category includes several

outstanding sub-categories, addressed below.




                                                  6
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 7 of 16 PageID #: 6291
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        CVs: During the parties’ telephonic meet and confer, the parties agreed that DTX-247,

DTX-588, and DTX-615 are proper exhibits—expert witness CVs. Immersion has not yet

confirmed in writing its agreement; however, Samsung is confident that this category of

objections can be resolved by the parties.

        Rule 1006 Summaries: Samsung proposes that DTX-256, DTX-257, DTX-258, DTX-

259, DTX-268, DTX-269, DTX-270, DTX-271, and DTX-272 be treated as Fed. R. Evid. 1006

summaries of voluminous records. These exhibits do not contain characterizations or opinions

but rather summarize numerous documents in a manner that will assist the jury. Immersion has

not yet responded to this proposal. However, Samsung is confident that this category of

objections can be resolved by the parties.

        Periodicals: DTX-596, DTX-597, DTX-598, DTX-602, and DTX-604 are relevant

periodicals and/or learned treatises relied upon by Samsung’s technical expert Dr. Bederson used

in his opening expert report and are highly relevant to substantiate his opinions on the state of the

art of the asserted patents.

        Photographs: DTX-645 is a relevant compilation of photographs and screenshots created

by Samsung’s technical expert Dr. Wolfe. This complication is a substantive exhibit created by

Dr. Wolfe regarding the operation and components of the accused products and cited in his

rebuttal report.

        I.         Articles, Press Releases

                   1.     Third Party, Immersion Articles and Press Releases (DTX-276, DTX-
                          277, DTX-278, DTX-279, DTX-282, DTX-283, DTX-284, DTX-285,
                          DTX-287, DTX-288, DTX-289, DTX-290, DTX-291, DTX-292, DTX-
                          293, DTX-294, DTX-295, DTX-296, DTX-297, DTX-298, DTX-299,
                          DTX-300, DTX-301, DTX-302, DTX-303, DTX-304, DTX-305, DTX-
                          306, DTX-307, DTX-308, DTX-309, DTX-310, DTX-311, DTX-313,
                          DTX-314, DTX-315, DTX-316, DTX-317, DTX-318, DTX-319, DTX-
                          320, DTX-321, DTX-322, DTX-323, DTX-324, DTX-325, DTX-326,
                          DTX-327, DTX-328, DTX-329, DTX-330, DTX-331, DTX-332, DTX-


                                                 7
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 8 of 16 PageID #: 6292
              FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                       333, DTX-334, DTX-335, DTX-336, DTX-337, DTX-338, DTX-339,
                       DTX-340, DTX-341, DTX-342, DTX-347, DTX-348, DTX-349, DTX-
                       350, DTX-352, DTX-353, DTX-354, DTX-356, DTX-357, DTX-359,
                       DTX-360, DTX-361, DTX-362, DTX-363, DTX-364, DTX-367, DTX-
                       368, DTX-369, DTX-370, DTX-371, DTX-372, DTX-373, DTX-374,
                       DTX-375, DTX-376, DTX-377, DTX-378, DTX-379, DTX-380, DTX-
                       381, DTX-382, DTX-383, DTX-384, DTX-386, DTX-389, DTX-427,
                       DTX-428, DTX-429, DTX-430, DTX-431, DTX-432, DTX-442, DTX-
                       443, DTX-450, DTX-454, DTX-455, DTX-456, DTX-457, DTX-710,
                       DTX-711, DTX-714)

       Samsung’s Position: During the parties’ telephonic meet-and-confer, Immersion’s

primary objection to this category of exhibits was volume and jury confusion. In an effort to

compromise, Samsung proposed to withdraw dozens of exhibits. Specifically, although relevant,

admissible, and relied upon by experts, Samsung proposed to withdraw DTX-282, DTX-283,

DTX-284, DTX-285, DTX-287, DTX-288, DTX-289, DTX-290, DTX-292, DTX-294, DTX-

295, DTX-296, DTX-297, DTX-299, DTX-300, DTX-301, DTX-302, DTX-304, DTX-306,

DTX-307, DTX-308, DTX-309, DTX-310, DTX-311, DTX-314, DTX-315, DTX-317, DTX-

319, DTX-320, DTX-321, DTX-322, DTX-323, DTX-324, DTX-325, DTX-326, DTX-327,

DTX-328, DTX-330, DTX-331, DTX-332, DTX-333, DTX-335, DTX-336, DTX-339, DTX-

340, DTX-341, DTX-342, DTX-347, DTX-348, DTX-349, DTX-350, DTX-354, DTX-356,

DTX-360, DTX-362, DTX-363, DTX-364, DTX-367, DTX-368, DTX-371, DTX-372, DTX-

373, DTX-374, DTX-375, DTX-376, DTX-380, DTX-381, DTX-382, DTX-383, DTX-386,

DTX-389, DTX-427, DTX-428, DTX-429, DTX-430, DTX-432, DTX-442, DTX-443, and

DTX-450, as a compromise if Immersion agreed to withdraw its objections to the remaining

documents relied upon by Dr. Wolfe and Mr. Bakewell as set forth in the following paragraph.

       Articles and press releases considered by Samsung’s experts are relevant and admissible

under at least the learned treatise exception to the hearsay rule. See Fed. R. Evid. 803(18).

DTX-710, DTX-711, and DTX-714 are periodicals and/or learned treatises relied upon by Dr.



                                                 8
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 9 of 16 PageID #: 6293
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

Wolfe in his rebuttal report. DTX-276, DTX-277, DTX-278, DTX-279, DTX-291, DTX-2923

DTX-298, DTX-303, DTX-305, DTX-313, DTX-316, DTX-318, DTX-329, DTX-334, DTX-

337, DTX-338, DTX-352, DTX-353, DTX-357, DTX-359, DTX-361, DTX-369, DTX-370,

DTX-377, DTX-378, DTX-379, DTX-384, DTX-431, DTX-454, DTX-455, DTX-456, and

DTX-457 are relevant periodicals and/or learned treatises relied upon by Mr. Bakewell in his

rebuttal report.

        Samsung is confident that this category of objections can be resolved by the parties.

                   2.    Samsung Press Releases and Articles (DTX-280, DTX-281, DTX-286,
                         DTX-312, DTX-344, DTX-345, DTX-346, DTX-351, DTX-355, DTX-
                         358, DTX-385, DTX-446)

        Samsung’s Position: DTX-280, DTX-281, DTX-351, DTX-355, DTX-358, DTX-385,

and DTX-446 are relevant periodicals and/or learned treatises relied upon by Mr. Bakewell in his

rebuttal report. Samsung agreed to withdraw DTX-286, DTX-312, DTX-344, DTX-345, and

DTX-346, as a compromise if Immersion agreed to withdraw its objections to the above

documents relied upon by Mr. Bakewell. Immersion has not yet responded to this proposal.

        J.         Royalty Reports or Accounting Data (DTX-90, DTX-91, DTX-92, DTX-586)

        Samsung’s Position: During the parties’ telephonic meet and confer, the parties agreed

that royalty reports between Samsung and Immersion are relevant and admissible. Immersion

has not yet confirmed withdrawal of its objections related to this category. However, Samsung is

confident that this category of objections can be resolved by the parties.

        K.         Irrelevant Documents

                   1.    Samsung Documents (DTX-24, DTX-94, DTX-95, DTX-96, DTX-97,
                         DTX-98, DTX-99, DTX-100, DTX-101, DTX-102, DTX-103, DTX-104,
                         DTX-105, DTX-106, DTX-107, DTX-108, DTX-154, DTX-647, DTX-
                         648, DTX-709, DTX-712, DTX-713, DTX-723, DTX-725, DTX-781,
                         DTX-782, DTX-785, DTX-786, DTX-787, DTX-788, DTX-789, DTX-
                         790, DTX-791, DTX-792, DTX-793, DTX-798, DTX-799)



                                                 9
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 10 of 16 PageID #: 6294
                  FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        Samsung’s Position: Immersion identified a large number of documents as “irrelevant”

 without further explanation or categorization. Immersion agreed to review this catch-all

 category of documents to create more granular categories that can be addressed more effectively.

 To date, Immersion has not done so. The parties will continue to confer regarding this category

 of objections.

                  2.   Immersion Documents (DTX-112, DTX-113, DTX-114, DTX-115,
                       DTX-115, DTX-116, DTX-117, DTX-118, DTX-119, DTX-120, DTX-
                       121, DTX-122, DTX-123, DTX-124, DTX-125, DTX-126, DTX-127,
                       DTX-128, DTX-129, DTX-130, DTX-131, DTX-132, DTX-134, DTX-
                       135, DTX-136, DTX-138, DTX-140, DTX-155, DTX-164, DTX-165,
                       DTX-177, DTX-178, DTX-179, DTX-180, DTX-184, DTX_185, DTX-
                       186, DTX-187, DTX-191, DTX-192, DTX-203, DTX-211, DTX-212,
                       DTX-213, DTX-214, DTX-220, DTX-221, DTX-222, DTX-223, DTX-
                       224, DTX-225, DTX-230, DTX-236, DTX-514, DTX-529, DTX-557,
                       DTX-559, DTX-561, DTX-568, DTX-744, DTX-745, DTX-746, DTX-
                       774, DTX-775)

        Samsung’s Position: Immersion identified a large number of documents as “irrelevant”

 without further explanation or categorization. Immersion agreed to review this catch-all

 category of documents to create more granular categories that can be addressed more effectively.

 To date, Immersion has not done so. The parties will continue to confer regarding this category

 of objections.




                                                10
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 11 of 16 PageID #: 6295
                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


 II.    SAMSUNG’S OBJECTIONS TO IMMERSION’S EXHIBITS
       Immersion seeks to pre-admit exhibits reflected in Exhibit A. The pre-admission of the

 exhibits or categories of exhibits that are disputed by Samsung are set forth below. Samsung

 reserves objections for lack of foundation for trial.

        A.       Immersion Agreements/Licenses (PX90, PX103*, PX105*, PX109*, PX110*,
                 PX116*, PX128*, PX129*, PX130*, PX131*, PX132*, PX133*, PX134*,
                 PX135*, PX136*, PX137*, PX138*, PX828, PX829, PX830)

        Samsung’s Position: Immersion has included numerous licenses on its exhibit list that

 were not addressed in detail by either party’s experts. Although Immersion agreed to withdraw

 many such licenses, several remain that were not addressed in detail by either party’s experts.

 Specifically, PX90 is a license with                           and PX828 through PX830 are

 licenses with                     neither category of which are addressed in the body of

 Immersion’s expert Dr. Patrick Kennedy’s report on damages. Without sufficient explanation,

 these licenses will be confusing to the jury and they are cumulative of numerous other licenses to

 which Samsung does not object.

        Samsung’s objections to the exhibits listed in above with an * should be excluded for the

 reasons set forth in Samsung’s Daubert motion (Dkt. 110), as portfolio licenses without a

 reliable apportionment methodology.

        B.       Immersion Licensing Presentations to Samsung (PX182, PX550, PX570)

        Samsung’s Position: Immersion has included on its exhibit list several documents that

 reflect offers to compromise subject to Fed. R. Evid. 408, or which are unduly prejudicial and

 constitute hearsay. PX182 is an infringement presentation from Immersion to Samsung that is

 marked as subject to Rule 408. PX550 reflects licensing negotiations and includes

                                                                          PX570 contains a




                                                  11
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 12 of 16 PageID #: 6296
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 summary of Samsung’s offers to Immersion. These offers are inadmissible as Rule 408 offers to

 compromise.

        C.      Expert Report Charts, Exhibits (PX347, PX348)

        Samsung’s Position: The parties have agreed to withdraw most expert report charts and

 exhibits to expert reports as inadmissible hearsay, but agreed to allow some expert report

 exhibits into evidence as Fed. R. Evid. 1006 summaries. However, PX347 and PX348, exhibits

 to Immersion’s technical expert Dr. Howe’s expert report, are not 1006 summaries as they

 contain commentary such as “[t]he touch display modules in the accused devices meet the

 Court’s construction of ‘touch screen’” (PX347 at 1) and “[t]he touch screens of the accused

 Samsung devices have approximately planar touch surfaces” (PX348 at 1). These expert

 opinions embedded in the documents prevent PX347 and PX348 from being proper evidence

 under FRE 1006.

        D.      Articles, Press Releases

                1.      Third Party, Samsung Articles (PX542, PX673, PX677, PX691,
                        PX873, PX880, PX881, PX883)

        Samsung’s Position: Samsung objects to these documents as inadmissible hearsay and as

 likely to confuse a jury as to the veracity of the information contained in these article and press

 releases. However, as noted above for a similar category for Samsung’s exhibits (Section I.I. –

 Articles, Press Releases), Samsung is willing to withdraw its objections to these documents if

 Immersion does the same for similar exhibits on Samsung’s exhibit list as to at least the learned

 treatise exception to the hearsay rule. See Fed. R. Evid. 803(18).

        Samsung is confident that this category of objections can be resolved by the parties.




                                                  12
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 13 of 16 PageID #: 6297
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                2.      Immersion Press Releases, Articles (PX330, PX675)

        Samsung’s Position: Even though these documents are announcements from Immersion,

 Samsung objects to these documents as inadmissible hearsay and as likely to confuse a jury.

 However, as noted above in for a similar category for Samsung’s exhibits (Section 1.I. –

 Articles, Press Releases), Samsung is willing to withdraw its objections to these documents if

 Immersion does the same for similar exhibits on Samsung’s exhibit list as to at least the learned

 treatise exception to the hearsay rule. See Fed. R. Evid. 803(18).

        Samsung is confident that this category of objections can be resolved by the parties.

        E.      Prejudicial Emails (PX605)

        Samsung’s Position: The parties have conferred and narrowed their dispute regarding

 emails down to a single exhibit, PX608. In this email, former Immersion CFO Nancy Erba

 provides talking points for a



                           For the reasons set forth in Samsung’s opposition (Dkt. 160) to

 Immersion’s Motion in Limine No. 1, statements that a patent has survived IPR challenges and

 are stronger as a result should be excluded (or, to the extent permitted, Samsung should be able

 to address other IPRs as well—including those instituted against the asserted patents).

        F.      Foreign Language Documents Without Certified Translations (PX353,
                PX354, PX373, PX384, PX393, PX394, PX402, PX444, PX459)

        Samsung’s Position: Samsung objects to these document as requiring foreign translation

 before being entered into evidence. More specifically, these documents are Samsung bills of

 materials for accused products in table form and contain many column titles in Korean language.

 These need to be translated for the jury to understand the numbers and descriptions in the tables.




                                                 13
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 14 of 16 PageID #: 6298
               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        G.         1006 Summaries (PX751, PX752, PX753, PX754, PX755, PX756, PX757,
                   PX758, PX759, PX760, PX761, PX762, PX763, PX764, PX765, PX766)

        Samsung’s Position: The parties are continuing to confer regarding Samsung’s

 procedural objections regarding Immersion’s Fed. R. Evid. 1006 summaries. Samsung’s

 objection is that the first page of each of PX751, PX752, PX753, PX754, PX755, PX756,

 PX757, PX758, PX759, PX760, PX761, PX762, PX763, PX764, PX765, and PX766 constitute

 demonstratives rather than compilations of voluminous records. Immersion is still considering

 Samsung’s objection, and Samsung is confident that this category of objections can be resolved

 by the parties.


 Date: April 19, 2019                                Respectfully submitted,

                                             By:     /s/ Tony Nguyen
                                                    Ruffin B. Cordell
                                                    TX Bar No. 04820550
                                                    cordell@fr.com
                                                    Michael J. McKeon
                                                    DC Bar No. 459780
                                                    mckeon@fr.com
                                                    Indranil Mukerji
                                                    MA Bar 644059
                                                    mukerji@fr.com
                                                    Stephen A. Marshall
                                                    D.C. Bar No. 1012870
                                                    Daniel A. Tishman
                                                    D.C. Bar No. 1013923
                                                    FISH & RICHARDSON P.C.
                                                    1000 Maine Avenue SW
                                                    Suite 1000
                                                    Washington, DC 20024
                                                    Telephone: (202) 783-5070
                                                    Facsimile: (202) 783-2331

                                                    Leonard E. Davis
                                                    TX Bar No. 05521600
                                                    ldavis@fr.com
                                                    Tom Gorham
                                                    TX Bar No. 24012715
                                                    gorham@fr.com


                                               14
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 15 of 16 PageID #: 6299
            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                           FISH & RICHARDSON P.C.
                                           1717 Main Street, Suite 5000
                                           Dallas, TX 75201
                                           Telephone: (214) 747-5070
                                           Facsimile: (214) 747-2091

                                           Frank J. Albert (pro hac vice)
                                           CA Bar No. 247741
                                           albert@fr.com
                                           FISH & RICHARDSON P.C.
                                           12390 El Camino Real
                                           San Diego, CA 92150
                                           Telephone: (858) 678-5070
                                           Facsimile: (858) 378-5099

                                           Tony Nguyen
                                           TX Bar No. 24083565
                                           nguyen@fr.com
                                           FISH & RICHARDSON P.C.
                                           1221 McKinney Street, Ste. 2800
                                           Houston, TX 77010
                                           Tel: 713-654-5300
                                           Fax: 713-652-0109

                                           Melissa Smith
                                           TX Bar No. 24001351
                                           melissa@gillamsmithlaw.com
                                           GILLAM & SMITH LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Telephone: (903) 934 – 8450
                                           Facsimile: (903) 934-9257

                                    COUNSEL FOR DEFENDANTS SAMSUNG
                                    ELECTRONICS AMERICA, INC. AND SAMSUNG
                                    ELECTRONICS CO., LTD.




                                      15
Case 2:17-cv-00572-JRG Document 177 Filed 04/22/19 Page 16 of 16 PageID #: 6300
         FILED UNDER SEAL IN ACCORDANCE WITH PROTECTIVE ORDER



              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

 The undersigned hereby certifies that this document is filed under seal pursuant to the Protective

 Order (Dkt. No. 32) filed in this matter.

                                              /s/ Tony Nguyen



                                  CERTIFICATE OF SERVICE


 I hereby certify that the counsel of record who are deemed to have consented to electronic service

 are being served on April 19, 2019, with a copy of this document via electronic mail.

                                                  /s/ Tony Nguyen




                                               –1–
